DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is a FINAL office action in response to the Applicant’s response filed 31 May 2022.
Claims 21 and 31 have been amended.
The 112, second paragraph, rejections of claims 21-40 have been overcome by amendments.
Claims 22, 23, 32, and 33 have been cancelled.
Claims 21, 24-31, and 34-40 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 31 May 2022 with regards to the right to priority have been fully considered but they are not persuasive.

With respect to the application and its asserted priority, the Applicant argues on page 8 of their response, “As conceded in the Office Action, the specification as filed teaches that mobile devices used by the guests may include GPS mobile device capabilities. See, e.g., ¶¶0057 and 0059. Furthermore, the event management system may receive requests, including requests for vehicle transportation. See, ¶0061. Each guest has a guest profile, which “may be maintained to include mobile device identification and instructions on how to send information and contact each mobile device assigned or belonging to the guests....” ¶0057. As the skilled artisan would understand in the context of these paragraphs, the guest profile may include GPS information from the guests’ mobile devices, which would be understood to be a type of information that would allow contact with a given mobile device as is described as being part of the profile. That is, when a guest requests additional transportation as described in ¶0061, the request can include the profile, including the GPS information, so that the transportation may be properly dispatched to the guest’s location.”  The Applicant continues on page 8 of their response, “Manage allocation of a first vehicles subset” is a specific case of the originally described and claimed “manage allocation of a first item subset” of the inventory items. It is clear from the specification that vehicles are a type of item as contemplated by the inventors in the application as filed. See, e.g., (0047, describing inventory items including “hotel rooms, apartments, vehicles, food/beverages, tickets, staff.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the breadth of their claimed invention and the breadth of their original disclosure.  First, the Examiner notes that the previous elements recited in claim 21 (and similarly claim 31) of, “receive one or more first requests from a first one of the client groups for at least one of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests; in response to the one or more first requests, manage allocation of a first vehicles subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicles subset,” were found to lack a written description on the original disclosure, and thus, this application should be designated as a continuation-in-part of 14/230870.  Second, with regards to the cited paragraphs of the current application, the Applicant’s paragraph 57 states: 
“In order to ensure staff and guests may be made more aware, a mobile device may be provided to each guest of the group. Or the system can be made compatible with the guest's existing mobile device that functions at the event location. Either way, a group, guest profile, and staff profile may be maintained to include mobile device identification and instructions on how to send information and contact each mobile device assigned or belonging to the guests and/or staff. Optionally, a mobile device may be embedded with GPS tracking chip which allows the user to be located. Staff members may also be equipped with GPS mobile device capabilities. Updates may be arranged based on group, guest and/or staff profiles, wherein real-time updates may be received based on profile information. Also available through the on-site mobile device communications is the ability to receive daily schedules, receive event information, receive hospitality information, and request additional hospitality arrangements. On-site activities allow users to view the most up to date scores from other events of interest and includes real-time updates regarding hospitality arrangements, while providing staff a complete view of the current execution of the program schedule. Mobile devices may be connected through local wireless access point or cellular internet connection, to interface with pieces of the event management system 2 to receive real-time reports based on daily program schedule, event changes, updates, alerts, transportation schedule, additional transfer request, and/or vehicle/driver allocation.” (Emphasis added).
Additionally, paragraph 60 states:
“The event management system 2 may include on-site interactive communications during the event and execution of hospitality program. Optionally, a mobile device may be embedded with GPS tracking chip which allows the user of the mobile device to be automatically located. Staff members may also be equipped with GPS mobile device capabilities. Mobile devices may be connected through local wireless access point or cellular internet connection, to interface with pieces of the event management system 2 to receive real-time reports based on daily program schedule, event changes, updates, alerts, transportation schedule, additional transfer request, and/or vehicle/driver allocation.” (Emphasis added).
The Applicant states in paragraph 61:
“Another feature of on-site activities allows corporate groups to request additional hospitality arrangements. For example, the event management system 2 allows guests to request additional vehicle transportation between event, dining, and lodging locations. If at any time a corporate guest would like to receive hospitality arrangements that exceed the prearranged hospitality items, the corporate guest may choose to purchase the additional arrangements on their own. This may be helpful for guests who wish to upgrade accommodations if corporate accommodations may be insufficient. Although, each corporate guest is best accommodated during pre-event activity stage, a guest may change his or her mind once they have reached the event.” (Emphasis added).
As shown and emphasized in these sections, the Applicant’s specification describes making profiles for guests and staff, wherein guests and staff are equipped with a mobile device that may have GPS capabilities, wherein guests can be located using the GPS, and wherein updates may be arranged based on group, guest and/or staff profiles, which may be received based on profile information.  Additionally, the guests are capable of receiving real-time reports based on daily program schedule, event changes, updates, alerts, transportation schedule, additional transfer request, and/or vehicle/driver allocation.  Additionally, guests to request additional vehicle transportation between event, dining, and lodging locations; and corporate guests are able to purchase additional arrangements.  Thus, as shown and emphasized here, at no point in the Applicant’s specification, have they disclosed receiving one or more first requests from a first one of the client groups for at least one of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests.  Notably, the Applicant the Applicant has described a guest requesting additional transportation, and that user devices may have a GPS, however at no point in this disclosure has the Applicant disclosed the requests including identification information and a GPS coordinate for a mobile device generating the one or more first requests.  It is also noted, that as shown and emphasized above, and contrary to the Applicant’s very argument, none of the Applicant’s cited paragraphs include guest requests for additional transportation including their profile, and that this profile includes their GPS information.  The Examiner notes that the Applicant has failed to show any specific disclosure in their specification that describes a request for transportation by a guest as including respective identification information and a GPS coordinate for a mobile device generating the one or more first requests, and thus, this element is considered new matter and would warrant the Application be considered a continuation-in-part.  Third, with respect to the Applicant’s assertion with regards to paragraph 47, the Examiner notes this paragraph states:
“A program director begins by collecting hospitality inventory for the event according to the event site inspections. Third party coordination may involve contacting and forming partnerships with local hospitality providers. After an event is set up by the hospitality program provider, the hospitality program provider may coordinate and/or contract with third party participants (e.g., local service providers) to provide resources for the hospitality programs to be provided. For example, blocks of hotel rooms may be obtained from one or more local hotels (or other accommodations providers) in order to provide accommodations for group guests. These hospitality providers may be best characterized as third-party participants 19, who may supply the event management system 2 with hospitality inventory items (e.g., hotel rooms, apartments, vehicles, food/beverages, tickets, staff). Other third-party service providers may include, but are not limited to, transportation providers, staffing agencies, individual staff, entertainment, food and beverage venues, customized gift vendors and other third-party providers. A contract may be established with these third-party participants to provide a certain number of hospitality items (e.g., rooms, vehicles, food/beverages) which may be collected and managed in an inventory by the hospitality program providers. A large inventory of hospitality items provides more options when making group arrangements.” (Emphasis added).
As shown and emphasized here, the Applicant’s original disclosure describes forming partnerships with third-party service providers that will provide vehicles to the hospitality program provider.  At no point in this disclosure has the Applicant described in response to the request for third-party vehicles while users are at the event, managing allocation of a first vehicles subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicles subset.  Notably, the Applicant’s argument on page 8 fails to even address the identified issues of this limitation, including allocating subsets of vehicles, in response to received requests from users, and based on the GPS coordinates of vehicles. Particularly, the Applicant has failed to even disclose assigning vehicles based on the vehicles’ GPS coordinates.  As such, the Applicant’s new matter elements are deemed improper for an application designated as a Continuation.  Therefore the Examiner maintains that this notice is proper.

Applicant's arguments filed 31 May 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 10 of their response, “As indicated above, like Thales, Enfish, and McRo, the claims are patent-eligible under the under step one of the Alice/Mayo analysis at least because the claimed solution provides an improvement to another technology or technical field, specifically the location and allocation of vehicle resources in a hospitality environment, wherein guests can request vehicles and the event management system can manage allocation of the vehicles based on the GPS positions of the vehicles and identifying information of the requesting guests.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has not failed to identify specific additional elements that would integrate the abstract idea into a practical application, and instead have relied upon a conclusory statement that the claims improve a technology or technical field, and then identified this as,  “the location and allocation of vehicle resources in a hospitality environment, wherein guests can request vehicles and the event management system can manage allocation of the vehicles based on the GPS positions of the vehicles and identifying information of the requesting guests.”  Notably, the Applicant has not identified the technology or technical field that is improved upon, or identified the claim elements, taken individually or in combination, that achieve this supposed improvement.  Additionally, it is noted that allocating vehicle resources in a hospitality environment and based on customer requests and location information is an abstract idea of managing and assigning inventory/services/goods to customers, and thus is a business/economic task, and not a technology.  Notably, the mere use of a GPS to gather location information is the normal operating functions of a GPS, and the Applicant has failed to show how the claim improve the functioning of a GPS, or how incorporating the GPS improves some specific technology.  Second, with regards to the Applicant’s conclusory statement of improvement, it is noted that the Applicant has failed to show any evidence of improvements in technology.  As noted in MPEP 2106.04(d)(1), “In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” (Emphasis added).  As shown here, first the specification must be evaluated to determine if it discloses an improvement in technology, and be more than a bare assertion, and then the claims must be evaluated to determine if they reflect the improvement.  In this case, the specification has not disclosed an improvement in technology, and the Applicant has failed to show it does, and the claims themselves don’t reflect an improvement in technology.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 10 of their response, “As conceded in the Office Action, there is no prior art describing or suggesting the claimed allocation system, and thus no prior art method of providing location-based vehicle allocation as recited and claimed. Where the Thales system provided an increase in accuracy of determining the positioning and orientation of an object, the claimed invention provides an improvement in efficiency and dispatch of available vehicle resources.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, as noted above, dispatching/assigning/allocating vehicles to users is not a technology, but instead a business/economic task, and thus, the Applicant’s argued improvement is not in a technology, but instead the abstract idea itself.  Notably, MPEP 2106.05(a)(II) states, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (Emphasis added).  Second, the Examiner notes that the Applicant has failed to identify the additional elements of the claim that provide a supposed improvement in technology.  Notably, MPEP 2106.05(a) states, “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (Emphasis added).  In this case, the Applicant’s argued improvement an improvement in “efficiency and dispatch of available vehicle resources,” but have failed to identify the technology improved, and the specific additional elements that improve the technology.  Third, the Examiner notes that with respect to the Applciant’s argument with regards to the lack of cited prior art, MPEP 2106.05(I) states, “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” (Emphasis added).  As shown and emphasized here, the findings of novelty and non-obvious has no relevance when determining whether the claims recite patent eligible subject matter, as a novel abstract idea, remains an abstract idea.  Therefore the Examiner maintains that this rejection is proper.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11502361, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 21 of the current application states:
one or more physical processors programmed with one or more computer program instructions which, when executed, cause the one or more physical processors to: store a record of third-party event vehicles that are at the disposal of a hospitality program provider;
store respective identification information for a respective mobile device corresponding to each of the individual guests;
receive respective GPS coordinates for each of the respective mobile devices of the individual guests;
receive one or more first requests from a first one of the client groups for at least one of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests;
in response to the one or more first requests, manage allocation of a first vehicles subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicles subset;
transmit to each of the mobile devices in the client group an allocation of the first vehicles subset;
receive one or more second requests from the first one of the client groups to allocate individual third-party event vehicles of the first vehicle subset to first individual guests of the first one of the client groups;
manage allocation of the individual third-party event vehicles to the first individual guests based on the one or more second requests using the respective identification information for the first individual guests.
The Applicant’s original disclosure, as well as the parent applications 14/230870 and 11/502361, which the Applicant has claimed priority to as continuations, and 60/707146, which the Applicant has claimed priority to as a provisional application, have failed to disclose the above emphasized portions of claim 1.  In particular, the only disclosure of a GPS being used in US Patent 8712809 B2 (the patent issued for 11/502361) is:
Column 9 lines 28-54, “In order to ensure staff and guests may be made more aware, a mobile devices may be provided to each guest of the group. Or the system can be made compatible with the guest's existing mobile device that functions at the event location. Either way, a group, guest profile, and staff profile may be maintained to include mobile device identification and instructions on how to send information and contact each mobile device assigned or belonging to the guests and/or staff. Optionally, a mobile device may be embedded with GPS tracking chip which allows the user to be located. Staff members may also be equipped with GPS mobile device capabilities. Update's may be arranged based on group, guest and/or staff profiles, wherein real-time updates may be received based on profile information. Also available through the on-site mobile device communications is the ability to receive daily schedules, receive event information, receive hospitality information, and request additional hospitality arrangements. On-site activities allows users to view the most up to date scores from other events of interest and includes real-time updates regarding hospitality arrangements, while providing staff a complete view of the current execution of the program schedule. Mobile devices may be connected through local wireless access point or cellular internet connection, to interface with pieces of the event management system 2 to receive real-time reports based on daily program schedule, event changes, updates, alerts, transportation schedule, additional transfer request, and/or vehicle/driver allocation.”
Column 10 lines 4-15, “The event management system 2 may include on-site interactive communications during the event and execution of hospitality program. Optionally, a mobile device may be embedded with GPS tracking chip which allows the user of the mobile device to be automatically located. Staff members may also be equipped with GPS mobile device capabilities. Mobile devices may be connected through local wireless access point or cellular internet connection, to interface with pieces of the event management system 2 to receive real-time reports based on daily program schedule, event changes, updates, alerts, transportation schedule, additional transfer request, and/or vehicle/driver allocation.”
Column 21 lines 3-10, “The transportation section of the client program extracts transfer information from the program schedule to compile a complete transportation schedule for the vehicles assigned to the client program. The transportation schedule is also utilized for individual program management to communicate daily schedules to drivers and also by the transportation director to track movement of vehicles. Optionally, GPS devices on vehicles may also be tracked.”
As shown and emphasized here, the Applicant’s original disclosure does not provide support for, “receive one or more first requests from a first one of the client groups for at least some of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests; in response to the one or more first requests, manage allocation of a first vehicles subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicles subset…”  As such, the current application should have a corrected priority continuity to be a Continuation-in-Part of Application 14/230870, which is a Continuation of Application 11/502361.  Claims 21-40 would thus be deemed to have a priority date of 20 July 2020, as claims 21 and 31 recite similar limitations, and claims 24-30 and 34-40 depend upon claims 21 and 31.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24-31, and 34-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8712809 B1 (hereinafter US 8712809), in view of Johnson (US 2006/0046740 A1) (hereinafter Johnson).

Claims 21 and 31 of the current application states:
Store a record of third-party event vehicles that are at the disposal of a hospitality program provider;
Store respective identification information for a respective mobile device corresponding to each of the individual guests;
Receive respective GPS coordinates for each of the respective mobile devices of the individual guests;
Receive one or more first requests from a first one of the client groups for at least some of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests;
In response to the one or more first requests, manage allocation of a first vehicles subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicles subset;
Transmit to each of the mobile devices in the client group an allocation of the first vehicles subset;
Receive one or more second requests from the first one of the client groups to allocate individual third-party event vehicles of the first vehicle subset to first individual guests of the first one of the client groups;
Manage allocation of the individual third-party event vehicles to the first individual guests based on the one or more second requests using the respective identification information for the first individual guests.

Claim 1 of US 8712809 states, with emphasis being placed on elements in the current application:
Storing, by the one or more physical processors, third-party event inventory items that are at the disposal of a hospitality program provider, where the third-party event inventory items include lodging resources, transportation resources, and sub-event tickets that allow access to one or more ticketed sub-events of the multi-day event;
Receiving, by the one or more physical processors, one or more first requests from a first one of the client groups for at least some of the third-party event inventory items;
Managing, by the one or more physical processors, allocation of a first item subset of the third-party event inventory items to the first one of the client groups based on the one or more first requests, wherein the first item subset includes a first subset of the lodging resources, a first subset of the transportation resources, and a first subset of the sub-event tickets;
Receiving, by the one or more physical processors, one or more second requests from the first one of the client groups to allocate individual lodging resources, transportation resources, and sub-event tickets of the first subsets of the lodging resources, the transportation resources, and the sub-event tickets to first individual guests of the first one of the client groups;
Managing, by the one or more physical processors, allocation of the individual lodging resources, transportation resources, and sub-event tickets to the first individual guests based on the one or more second requests;
Determining, during the multi-day event by the one or more physical processors, a change impacting one or more of the third-party event inventory items;
Determining, by the one or more physical processors, a subset of individual guests that are impacted by the change, wherein the subset of individual guests include at least one of the first individual guests;
Transmitting, during the multi-day event by the one or more physical processors, a notification regarding the change to devices associated with the subset of individuals guests;
Modifying, by the one or more physical processors, event inventory items that are allocated to the subset of individual guests based on the change; and
Transmitting, during the multi-day event by the one or more physical processors, a notification regarding the modification to the devices.
Claim 2 of US Patent 8712809 additionally discloses:
Providing, during the multi-day event by the one or more physical processors, event information to one or more devices of the first individual guests, wherein the event information relate to at least one of the individual lodging resources, transportation resources, and sub-event tickets (It is noted that this element is being interpreted as, “transmit to each of the mobile devices in the client group an allocation of the first vehicles subset,” as the current Applicant’s element discloses transmitting to each device of the group an allocation, and claim 2 of US Patent 8712809 discloses providing the allocated transportation information to each device of the group).

US Patent 8712809, as shown above, discloses all of the limitations of claims 21 and 31 that are currently emphasized.  US Patent 8712809 does not explicitly disclose the following, however Johnson teaches:

Store respective identification information for a respective mobile device corresponding to each of the individual guests; Receive respective GPS coordinates for each of the respective mobile devices of the individual guests; Receive one or more first requests from a first one of the client groups for at least some of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests (See at least paragraphs 33, 37, and 95 which describe storing traveler device identification information, receiving the GPS coordinates of the device, and receiving requests for transportation vehicles, such as car rental, based on the user location).
Claims 1 and 2 of US Patent 8712809 differs since it further recites additional claim limitations including further types of third-party event inventory items that are provided (lodging, sub-event tickets), determining a change impacting inventory items, determining individual guests that are impacted by the change, transmitting a notification regarding the change the guest devices, modifying inventory items that are allocated to the guests based on the change, and transmitting a notification regarding the modifications to the devices.  However, it would have been obvious to a person of ordinary skill in the art to modify claims 1 and 2 of US Patent 8712809 by removing the limitations directed to further types of third-party event inventory items that are provided (lodging, sub-event tickets), determining a change impacting inventory items, determining individual guests that are impacted by the change, transmitting a notification regarding the change the guest devices, modifying inventory items that are allocated to the guests based on the change, and transmitting a notification regarding the modifications to the devices; resulting generally in the claims of the present application since the claims of the present application and the claims recited in US Patent 8712809actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of managing hospitably inventory items for groups of clients during a multi-day event, wherein booking parties can request transportation resources, receive allocations of inventory, and then request specific allocations for specific users in the group of US Patent 8712809, with the system and method of storing traveler device identification information, receiving the GPS coordinates of the device, and receiving requests for transportation vehicles, such as car rental, based on the user location of Johnson.  By tracking specific users’ locations and using this to manage car rentals and transportation resources, one would reasonably predict that a user is only provided with transportation at their current location, and thus would increase the likelihood of a successful reservation.

Claims 24 and 34 of the current application states: “wherein the one or more physical processors are further caused to: provide a user interface to enable an external participant that is authorized to act on behalf of the first one of the client groups to manage allocation of specific event vehicles that are allocated to the first one of the client groups to individual guests of the first one of the client groups, wherein the one or more second requests are generated based on one or more selections, by the external participant via the user interface, that correspond to allocating the individual event vehicles to the first individual guests.”
Claim 10 of US Patent 8712809 states, “providing, by the one or more physical processors, a user interface to enable an external participant that is authorized to act on behalf of the first one of the client groups to manage allocation of specific event inventory items that are allocated to the first one of the client groups to individual guests of the first one of the client groups, wherein the one or more second requests are generated based on one or more selections, by the external participant via the user interface, that correspond to allocating the individual lodging resources, transportation resources, and sub-event tickets to the first individual guests.”

Claims 25 and 35 of the current application states: “wherein the one or more first requests include one or more accommodation parameters for the first one of the client groups, and wherein the allocation of the first vehicle subset is based on the one or more accommodation parameters.
Claim 11 of US Patent 8712809 states, “wherein the one or more first requests include one or more accommodation parameters for the first one of the client groups, and wherein the allocation of the first item subset is based on the one or more accommodation parameters.”

Claims 26 and 36 of the current application states: “wherein the one or more accommodation parameters include one or more of number of parties, budget, arrival time, departure time, event selections, or gifts requested.
Claim 12 of US Patent 8712809 states, “wherein the accommodation parameters include one or more of number of parties, budget, arrival time, departure time, event selections, or gifts requested.”

Claims 27 and 37 of the current application states: “wherein the event includes a multi-day event having multiple ticketed sub-events per day, and wherein the one or more physical processors are further caused to: determine, during the multi-day event, a change impacting one or more of the third-party event vehicles; determine a subset of individual guests that are impacted by the change, wherein the subset of individual guests includes at least one of the first individual guests; transmit, during the multi-day event, a notification regarding the change to devices associated with the subset of individuals guests; modify event vehicles that are allocated to the subset of individual guests based on the change; and transmit, during the multi-day event, a notification regarding the modification to the devices.”
Claim 1 of US Patent 8712809 states, “determining, during the multi-day event by the one or more physical processors, a change impacting one or more of the third-party event inventory items; determining, by the one or more physical processors, a subset of individual guests that are impacted by the change, wherein the subset of individual guests include at least one of the first individual guests; transmitting, during the multi-day event by the one or more physical processors, a notification regarding the change to devices associated with the subset of individuals guests; modifying, by the one or more physical processors, event inventory items that are allocated to the subset of individual guests based on the change; transmitting, during the multi-day event by the one or more physical processors, a notification regarding the modification to the devices.”

Claims 28 and 38 of the current application states: “wherein the one or more physical processors are further caused to: provide, during the multi-day event, event information to one or more devices of the first individual guests, wherein the event information relates to at least one of the individual third- party event vehicles; provide, during the multi-day event, updated event information to the one or more devices based on the change.”
Claim 2 of US Patent 8712809 states, “providing, during the multi-day event by the one or more physical processors, event information to one or more devices of the first individual guests, wherein the event information relate to at least one of the individual lodging resources, transportation resources, and sub-event tickets; and providing, during the multi-day event by the one or more physical processors, updated event information to the one or more devices based on the determined change.”

Claims 29 and 39 of the current application states: “wherein determining the change comprises determining, during the multi-day, a scheduling change associated with at least one of the multiple ticketed sub-events, and wherein providing the updated event information comprises providing, during the multi-day event, the updated event information based on the determined scheduling change.”
Claim 6 of US Patent 8712809 states, “wherein determining the change comprises determining, during the multi-day event by the one or more physical processors, a scheduling change associated with at least one of the one or more ticketed sub-event, and wherein providing the updated event information comprises providing, during the multi-day event by the one or more physical processors, the updated event information based on the determined scheduling change.”

Claims 30 and 40 of the current application states: “wherein determining the change comprises determining, during the multi-day event, a hospitality arrangement change, and wherein providing the updated event information comprises providing, during the multi-day event, the updated event information based on the determined hospitality arrangement change.”
Claim 7 of US Patent 8712809 states, “wherein determining the change comprises determining, during the multi-day event by the one or more physical processors, a hospitality arrangement change, and wherein providing the updated event information during the event comprises providing, during the multi-day event by the one or more physical processors, the updated event information based on the determined hospitality arrangement change.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21, 24-31, and 34-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite storing a record of third-party event vehicles that are at the disposal of a hospitality program provider; storing respective identification information for a respective mobile device corresponding to each of the individual guests; receiving respective GPS coordinates for each of the respective mobile devices of the individual guests; receiving first requests from a first one of the client groups for at least some of the third-party event vehicles, wherein the first requests include the respective identification information and a GPS coordinate for a mobile device generating the first requests; managing allocation of a first vehicle subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicle subset;  transmitting to each of the mobile devices in the client group an allocation of the first vehicle subset; receiving one or more second requests from the first one of the client groups to allocate individual third-party event vehicles of the first vehicle subset to first individual guests of the first one of the client groups; managing allocation of the individual third-party event vehicles to the first individual guests based on the one or more second requests using the respective identification information for the first individual guests.
The limitations of storing a record of third-party event vehicles that are at the disposal of a hospitality program provider; storing respective identification information for a respective mobile device corresponding to each of the individual guests; receiving respective GPS coordinates for each of the respective mobile devices of the individual guests; receiving first requests from a first one of the client groups for at least some of the third-party event vehicles, wherein the first requests include the respective identification information and a GPS coordinate for a mobile device generating the first requests; managing allocation of a first vehicle subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicle subset;  transmitting to each of the mobile devices in the client group an allocation of the first vehicle subset; receiving one or more second requests from the first one of the client groups to allocate individual third-party event vehicles of the first vehicle subset to first individual guests of the first one of the client groups; managing allocation of the individual third-party event vehicles to the first individual guests based on the one or more second requests using the respective identification information for the first individual guests; as drafted, under the broadest reasonable interpretation, encompasses, the performance of elements that can be performed in the human mind (observation, evaluation, judgement), the performance of commercial interactions (including managing sales activities and business relations), and the managing of interactions between people (including following rules and instructions), with the use of generic computer elements as tools.  That is, other than reciting the use of the generic computer elements (processors, mobile devices), the claims recite an abstract idea.  For example, but for the generic computer elements, the steps of receiving GPS coordinates for each of the respective mobile devices of the individual guests, receiving first requests from a client groups for at least some of the third-party event vehicles, managing allocation of a first vehicle subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicle subset, providing an allocation of the first vehicle subset, receiving second requests from the client groups to allocate individual third-party event vehicles to individual guests, managing allocation of the individual third-party event vehicles to the first individual guests based on the second requests; encompasses a user receiving request for services/equipment, evaluating the requests, and providing judgement of the allocation of goods, which are all elements that can be performed in the human mind.  In addition, storing a record of third-party event vehicles that are at the disposal of a hospitality program provider and storing respective identification information for a respective mobile device corresponding to each of the individual guests, encompasses storing records of services/equipment that is available and customer profiles, and thus managing business relations.  In addition, receiving GPS coordinates for each of the respective mobile devices of the individual guests, receiving first requests from a first one of the client groups for at least some of the third-party event vehicles, managing allocation of third-party event vehicles to the client groups, transmitting to mobile devices in the client group an allocation of the first vehicle subset, receiving second requests to allocate individual third-party event vehicles to first individual guests of the first one of the client groups, and managing allocation of the third-party event vehicles to the first individual guests based on the one or more second requests using the respective identification information for the first individual guests; encompasses the allocation of vehicles to client groups and individual users based on received requests and location information, and the management of vehicle allocations, which is the performance of commercial activities (managing sales activities and business relations), and the management of interactions between people.  Thus, the claims recite elements that fall into the “mental processes” grouping of abstract ideas, and recite elements that fall into the “certain methods of organizing human activities” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not apply or use the abstract idea with or by a particular machine.  The claims do not recite the transformation of an article form one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (processors, mobile devices) as tools to carry out the abstract idea.  In addition, the claims further recite the content of requests received, the items requested/managed, which merely narrows the field of use.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims further recite the transmission of requests and allocation assignments, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).  In addition, the claims recite storing data (records of vehicles, identification information) and extracting information from storage, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  The claims are not directed to patent eligible subject matter.
The dependent claims 24-30 and 34-40, taken individually or in combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea.  In particular, the claims further recite providing a user interface that allows a second user to act on behalf of the first user, and receiving selections from the second user, which further recites the abstract idea of managing commercial interactions, and thus fall into the “certain methods of organizing human activities” grouping of abstract ideas (claims 24 and 34).  In addition, the claims further recite the contents of the requests as including parameters and basing the allocation the parameters, which is deemed to merely narrow the field of use, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea (claims 25 and 35).  In addition, the claims further define examples of parameters, which is deemed to merely narrow the field of use, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea (claims 26 and 36).  In addition, the claims further recite determining a change impacting the event vehicles, determining a subset of the guests that are impacted by the change, transmitting a notification regarding the change, modifying event vehicles that are allocated, and transmitting a notification regarding the modification; which encompass tracking changes in inventory and allocations of equipment, and updating allocations for uses, which is the management of commercial activities and sales activities, and thus fall into the “certain methods of organizing human activities” grouping of abstract ideas (claims 27 and 37).  In addition, the claims further recite providing event information and updates to the event information to guests, which is deemed managing commercial interactions (business relations and sales activities), and thus fall into the “certain methods of organizing human activities” grouping of abstract ideas (claims 28 and 38).  In addition, the claims further recite determining a scheduling change to an event or hospitality arrangement, and providing the updated information to the customer, which is deemed managing commercial interactions (business relations and sales activities), and thus fall into the “certain methods of organizing human activities” grouping of abstract ideas (claims 29, 30, 39, and 40).

Novelty/Non-Obviousness
Claims 21, 24-31, and 34-40 are found novel and non-obvious, however remain rejected under other statutes.  In particular, the combination of elements of: “receive one or more first requests from a first one of the client groups for at least one of the third-party event-vehicles, wherein the one or more first requests include respective identification information and a GPS coordinate for a mobile device generating the one or more first requests; in response to the one or more first requests, manage allocation of a first vehicles subset of the third-party event vehicles to the first one of the client groups based on respective GPS coordinates of vehicles in the first vehicles subset; transmit to each of the mobile devices in the client group an allocation of the first vehicles subset; receive one or more second requests from the first one of the client groups to allocate individual third-party event vehicles of the first vehicle subset to first individual guests of the first one of the client groups; manage allocation of the individual third-party event vehicles to the first individual guests based on the one or more second requests using the respective identification information for the first individual guests,” are novel and non-obvious.  The Examiner notes that were the Applicant to change this application’s status to a continuation-in-part, due to the issues identified  in the above “Priority” section of the Office Action, these claims would no longer be novel and non-obvious, as the original Patent US 8712809 was published more than a year prior to this filing, and therefore would be eligible as prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
29 July 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628